EXHIBIT 10.6

 

MARIMBA, INC.

 

1999 NON-EMPLOYEE DIRECTORS OPTION PLAN

 

(AS AMENDED THROUGH MARCH 4, 2004)



--------------------------------------------------------------------------------

MARIMBA, INC.

1999 NON-EMPLOYEE DIRECTORS OPTION PLAN

 

ARTICLE 1. PURPOSE OF THE PLAN

 

The Plan is intended to promote the interests of the Company by providing the
non-employee members of the Board with the opportunity to acquire a proprietary
interest, or otherwise increase their proprietary interest, in the Company as an
incentive for them to remain in the service of the Company.

 

ARTICLE 2. ADMINISTRATION

 

The terms and conditions of each automatic option grant (including the timing
and pricing of the option grant) shall be determined by the express terms and
conditions of the Plan, and neither the Board nor any committee of the Board
shall exercise any discretionary functions with respect to option grants made
pursuant to the Plan.

 

ARTICLE 3. STOCK SUBJECT TO THE PLAN

 

A. Shares of Common Stock shall be available for issuance under the Plan and
shall be drawn from either the Company’s authorized but unissued shares of
Common Stock or from reacquired shares of Common Stock, including shares
repurchased by the Company on the open market. The number of shares of Common
Stock reserved for issuance over the term of the Plan shall be fixed at 150,000
shares. As of January 1 of each year, starting in 2000, the aggregate number of
shares of Common Stock available for purchase during the life of the Plan shall
automatically be increased by the number of shares necessary to cause the number
of shares then available for purchase to be restored to 150,000.

 

B. Should one or more outstanding options under this Plan expire or terminate
for any reason prior to exercise in full, then the shares subject to the portion
of each option not so exercised shall be available for subsequent option grant
under the Plan. In addition, should the exercise price of an outstanding option
under the Plan be paid with shares of Common Stock, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the net
number of shares of Common Stock actually issued to the holder of such option.

 

C. Should any change be made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
for which automatic option grants are to be subsequently made to each
newly-elected or continuing non-employee Board member under the Plan, and (iii)
the number and/or class of securities and price per share in effect under each
option outstanding under the Plan. The adjustments to the outstanding options
shall be made by the Board in a manner which shall

 



--------------------------------------------------------------------------------

preclude the enlargement or dilution of rights and benefits under such options
and shall be final, binding and conclusive.

 

ARTICLE 4. ELIGIBILITY

 

The individuals eligible to receive automatic option grants pursuant to the
provisions of this Plan shall be limited to (i) those individuals serving as
non-employee Board members on the effective date of the IPO and (ii) those
individuals who are first elected or appointed as non-employee Board members
after the effective date of the IPO, whether through appointment by the Board or
election by the Company’s stockholders. A non-employee Board member shall not be
eligible to receive the initial automatic option grant described in Section
5.A.2 if such individual has previously been in the employ of the Company (or
any parent or subsidiary). However, a non-employee Board member shall be
eligible to receive one or more annual option grants described in Section 5.A.3
or 5.A.4, whether or not he or she has previously been in the employ of the
Company (or any parent or subsidiary). Each non-employee Board member eligible
to participate in the Plan pursuant to the foregoing criteria is hereby
designated an Eligible Director.

 

ARTICLE 5. TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

 

A. Grant Date. Option grants shall be made on the dates specified below:

 

1. Each individual who first became an Eligible Director prior to 1999 and is an
Eligible Director on the effective date of the IPO shall automatically be
granted, on the effective date of the IPO, a fully vested non-statutory option
to purchase 7,500 shares of Common Stock.

 

2. Each individual who first becomes an Eligible Director after the effective
date of the IPO but before September 6, 2001, whether through election by the
Company’s stockholders or appointment by the Board, shall automatically be
granted, at the time of such initial election or appointment, a fully vested
non-statutory option to purchase 15,000 shares of Common Stock. Each individual
who first becomes an Eligible Director on or after September 6, 2001, whether
through election by the Company’s stockholders or appointment by the Board,
shall automatically be granted, at the time of such initial election or
appointment, a non-statutory option to purchase 30,000 shares of Common Stock.
The 30,000-share option shall vest in two equal annual installments measured
from the date of grant, provided the individual remains an Eligible Director
until the option vests.

 

3. On the date of each Annual Meeting, beginning with the 2001 Annual Meeting,
each Eligible Director who serves on the Board at the time of that Annual
Meeting, whether or not standing for re-election, shall automatically be granted
a non-statutory option to purchase 10,000 shares of Common Stock. An Eligible
Director who resigns effective at an Annual Meeting shall not be eligible to be
granted a non-statutory option at that time. The option shall vest in full after
one year, measured from the date of grant, provided the individual remains an
Eligible Director until the option vests. There shall be no limit on the number
of such annual 10,000-share option

 

2



--------------------------------------------------------------------------------

grants any one Eligible Director may receive over his or her period of continued
Board service. Notwithstanding anything in this Section 5.A.3 to the contrary,
an individual who first becomes an Eligible Director between July 19, 2001 and
September 5, 2001 and who serves on the Board on the date of the 2001 Annual
Meeting, shall automatically be granted a non-statutory option to purchase
15,000 shares of Common Stock. The 15,000- share option grant shall vest in two
equal annual installments measured from the date of grant, provided the
individual remains an Eligible Director until the option vests.

 

4. On the date of each Annual Meeting, beginning with the 2001 Annual Meeting,
each Eligible Director who serves on a committee of the Board at that time,
shall automatically be granted a non-statutory option to purchase 2,500 shares
of Common Stock for each committee on which he or she serves. The option shall
vest in full after one year measured from the date of grant, provided the
individual remains an Eligible Director and continues to serve on such committee
or committees until the option vests. There shall be no limit on the number of
such annual 2,500-share option grants any one Eligible Director may receive over
his or her period of continued Board service.

 

5. However, each Eligible Director who in a calendar year received an initial
non-statutory option under this Plan (as described in Section 5.A.2) shall first
be eligible to be granted a non-statutory option to purchase 10,000 shares of
Common Stock under this Plan (as described in Section 5.A.3) at the Annual
Meeting occurring at any time in the year that is two calendar years following
the year in which the Eligible Director received the non-statutory option to
purchase 15,000 or 30,000 shares under this Plan (as described in Section
5.A.2). For example, if an Eligible Director received a non-statutory option to
purchase 30,000 shares of Common Stock (as described in Section 5.A.2) in 2001,
this Eligible Director will first become eligible to receive a non-statutory
option to purchase 10,000 shares of Common Stock (as described in Section 5.A.3)
at the Annual Meeting occurring in 2003. The restrictions set forth in this
Section 5.A.5 shall not apply to the 15,000-share option grant described in
Section 5.A.3, above.

 

B. Exercise Price. The exercise price per share of Common Stock subject to each
automatic option grant shall be equal to one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the automatic grant date, except that
the exercise price per share of Common Stock subject to the automatic grant
described in Section 5.A.1 above will be the initial price offered to the public
on the effective date of the IPO.

 

C. Payment.

 

The exercise price shall become immediately due upon exercise of the option and
shall be payable in one of the alternative forms specified below:

 

(i) all or part of the exercise price may be paid in cash or check made payable
to the Company’s order; or

 

3



--------------------------------------------------------------------------------

(ii) all or part of the exercise price may be paid by surrendering, or attesting
to the ownership of, shares of Common Stock that are already owned by the
Optionee. Such shares of Common Stock shall be valued at their Fair Market Value
on the date when the new shares of Common Stock are purchased under the Plan.
The Optionee shall not surrender, or attest to the ownership of, shares of
Common Stock in payment of the exercise price if such action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to the option for financial reporting purposes; or

 

(iii) all or part of the exercise price may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the shares of Common Stock being
purchased under the Plan and to deliver all or part of the sales proceeds to the
Company; or

 

(iv) all or part of the exercise price may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to pledge all or part of the
shares of Common Stock being purchased under the Plan to a securities broker or
lender approved by the Company, as security for a loan, and to deliver all or
part of the loan proceeds to the Company.

 

D. Exercisability/Vesting. Each automatic option grant shall vest as described
in Section 5.A above and shall be subject to acceleration as provided in Article
6.

 

E. Option Term. Each automatic option grant under the Plan shall have a maximum
term of ten (10) years measured from the automatic grant date.

 

F. Non-Transferability. During the lifetime of the Optionee, each automatic
option grant shall be exercisable only by the Optionee and shall not be
assignable or transferable by the Optionee other than a transfer of the option
effected by will or by the laws of descent and distribution following Optionee’s
death; provided, however, that the option may be transferred to a trust in which
at least 50% of the beneficial interests in such trust are held by the Optionee
and Optionee’s “immediate family” (defined as any child, stepchild, grandchild,
parent, step-parent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships), or a family partnership in which the Optionee and
Optionee’s immediate family control more than 50% of the voting power. The
option may be exercised during the Optionee’s lifetime only by the Optionee (or
by the Optionee’s legal representative) or by the trustee of such a trust or the
general partner of such a family partnership.

 

G. Effect of Termination of Board Service.

 

1. Should the Optionee cease to serve as a Board member for any reason
(including Disability or death) while holding one or more automatic option
grants under the Plan, then such individual shall have a twelve-month period
following the date of such cessation of Board service in which to exercise each
such option for any or all of the option shares for which the option is vested
and exercisable at the time of his or her cessation of Board service.

 

4



--------------------------------------------------------------------------------

2. Should the Optionee die while serving as a Board member, then any automatic
option grant held by the Optionee at the time of death may subsequently be
exercised, for the option shares for which the option is vested and exercisable
at the time of his or her cessation of Board service (less any option shares
purchased by the Optionee prior to death), by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution. The right to exercise each such option shall lapse upon the
expiration of the twelve-month period measured from the date of the Optionee’s
cessation of service.

 

3. In no event shall any automatic option grant under this Plan remain
exercisable after the expiration date of the maximum ten-year option term. Upon
the expiration of the applicable post-service exercise period under
subparagraphs 1 through 2 above or (if earlier) upon the expiration of the
maximum ten-year option term, the unexercised automatic option grant shall
terminate and cease to be outstanding.

 

H. Stockholder Rights. The holder of an automatic option grant shall have none
of the rights of a stockholder with respect to any shares subject to such option
until such individual shall have exercised the option and paid the exercise
price for the purchased shares.

 

I. Remaining Terms. The remaining terms and conditions of each automatic option
grant shall be as set forth in the form Stock Option Agreement approved for use
under the Plan.

 

J. Affiliates of Eligible Directors. The Board may provide that the
non-statutory options that otherwise would be granted to an Eligible Director
under this Article 5 shall instead be granted to an affiliate of such Eligible
Director. Such affiliate shall then be deemed to be an Eligible Director for
purposes of the Plan, provided that the service-related termination provisions
pertaining to the non-statutory options shall be applied with regard to the
service of the Eligible Director.

 

ARTICLE 6. CHANGE IN CONTROL

 

A. Unless the applicable agreement evidencing the option provides otherwise, in
the event of any Change in Control, the vesting of each outstanding option shall
automatically accelerate so that each such option shall, immediately prior to
the closing date of the Change in Control, become fully exercisable for all of
the shares of Common Stock at the time subject to such option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
However, an outstanding option shall not so accelerate if and to the extent such
option, in connection with the Change in Control, remains outstanding, or is
assumed by the surviving corporation (or parent thereof) or substituted with an
option with substantially the same terms by the surviving corporation (or parent
thereof). The determination of whether a substituted option has substantially
the same terms as an option granted by the Company shall be made by the
Committee, and its determination shall be final, binding and conclusive.

 

B. In the event that an Eligible Director does not become a member of the board
of directors of a surviving corporation (or parent thereof) upon the closing
date of a Change in Control, the vesting of 50% of the unvested shares of Common
Stock at the time subject to each

 

5



--------------------------------------------------------------------------------

outstanding option of such Eligible Director shall automatically accelerate so
that each such option shall, immediately prior to the specified closing date for
the Change in Control, become exercisable for 50% of the unvested shares of
Common Stock at the time subject to that option. Immediately following the
consummation of the Change in Control, each automatic option grant under the
Plan shall terminate and cease to be outstanding, except to the extent assumed
by the surviving corporation (or parent thereof).

 

C. The automatic option grants outstanding under the Plan shall in no way affect
the right of the Company to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

ARTICLE 7. DISSOLUTION, LIQUIDATION AND REORGANIZATIONS

 

A. Dissolution and Liquidations. To the extent not previously exercised, options
shall terminate immediately prior to the dissolution or liquidation of the
Company.

 

B. Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding options shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding options by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding options by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
options, (d) full exercisability or vesting and accelerated expiration of the
outstanding options or (e) settlement of the full value of the outstanding
options in cash or cash equivalents followed by cancellation of such options.

 

ARTICLE 8. AMENDMENT OF THE PLAN AND AWARDS

 

The Board has complete and exclusive power and authority to amend or modify the
Plan (or any component thereof) in any or all respects whatsoever. However, no
such amendment or modification shall adversely affect rights and obligations
with respect to options at the time outstanding under the Plan, unless the
affected Optionees consent to such amendment. Stockholder approval shall be
obtained to the extent required by applicable law. The Board amended the Plan on
March 4, 2004 to permit the transfer of an option to a trust or family
partnership for the exclusive benefit of the applicable Optionee and Optionee’s
immediate family, subject to the terms and conditions of the Plan. The Board
earlier amended the Plan on July 20, 2001, subject to the approval of the
Company’s stockholders at the 2001 Annual Stockholders Meeting, to (i) change
the number of option shares granted to Eligible Directors from 15,000 shares to
30,000 shares for an initial grant under Section 5.A.2, (ii) change the number
of option shares granted at each Annual Meeting from 7,500 to 10,000 for annual
option grants under Section 5.A.3, and provide that any individual who first
becomes an Eligible Director between July 19, 2001 and September 5, 2001 shall
receive a 15,000-share option grant at the 2001 Annual Stockholders Meeting,
(iii) add a new Section 5.A.4 providing for an annual option grant of 2,500
shares for committee membership, and (iv) provide for vesting of the initial
grants and annual grants.

 

6



--------------------------------------------------------------------------------

ARTICLE 9. EFFECTIVE DATE AND TERM OF PLAN

 

A. The Plan shall become effective on the effective date of the IPO. One or more
automatic option grants may be made under the Plan at any time on or after the
effective date of the IPO.

 

B. The Plan shall terminate upon the earlier of (i) February 1, 2009 or (ii) the
date on which all shares available for issuance under the Plan shall have been
issued pursuant to the exercise of the options granted under the Plan. If the
date of termination is determined under clause (i) above, then all option grants
outstanding on such date shall thereafter continue to have force and effect in
accordance with the provisions of the agreements evidencing those option grants.

 

ARTICLE 10. USE OF PROCEEDS

 

Any cash proceeds received by the Company from the sale of shares pursuant to
option grants under the Plan shall be used for general corporate purposes.

 

ARTICLE 11. REGULATORY APPROVALS

 

A. The implementation of the Plan, the granting of any option under the Plan and
the issuance of Common Stock upon the exercise of the option grants made
hereunder shall be subject to the Company’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the options granted under it, and the Common Stock issued pursuant to it.

 

B. No shares of Common Stock or other assets shall be issued or delivered under
this Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of the
Nasdaq National Market or any stock exchange on which the Common Stock is then
listed for trading.

 

ARTICLE 12. NO IMPAIRMENT OF RIGHTS

 

Neither the action of the Company in establishing the Plan nor any provision of
the Plan shall be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or the stockholders to remove any
individual from the Board at any time in accordance with the provisions of
applicable law.

 

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

A. The right to acquire Common Stock or other assets under the Plan may not be
assigned, encumbered or otherwise transferred by any Optionee.

 

B. The provisions of the Plan relating to the exercise of options shall be
governed by the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, except for their
choice-of-law provisions.

 

7



--------------------------------------------------------------------------------

C. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Company and its successors or assigns, whether by a change in control
or otherwise, and the Optionees, the legal representatives of their respective
estates, their respective heirs or legatees and their permitted assignees.

 

ARTICLE 14. DEFINITIONS

 

Annual Meeting: the annual meeting of the Company’s stockholders.

 

Board: the Company’s Board of Directors.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Change in Control:

 

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

 

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or

 

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the 1934 Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or of a Parent or Subsidiary and (ii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the shares of Common Stock of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

8



--------------------------------------------------------------------------------

B. Committee: A committee of the Board which shall consist exclusively of two or
more directors of the Company, who shall be appointed by the Board. In addition,
the composition of the Committee shall satisfy:

 

(a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the 1934 Act; and

 

(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code.

 

Common Stock: shares of the Company’s common stock.

 

Company: Marimba, Inc., a Delaware corporation.

 

Disability: the inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment.

 

Eligible Director: a member of the Board who is eligible to receive options
under this Plan as described in Article 4 of the Plan.

 

Fair Market Value: the market price of shares of Common Stock, determined by the
Board in good faith on such basis as it deems appropriate. Whenever possible,
the determination of Fair Market Value by the Board shall be based on the prices
reported in The Wall Street Journal. Such determination shall be conclusive and
binding on all persons.

 

IPO: the initial offering of Common Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission.

 

1934 Act: the Securities Exchange Act of 1934, as amended.

 

Optionee: any person to whom an option is granted under the Plan.

 

Parent: any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

Plan: this Marimba, Inc. 1999 Non-Employee Directors Option Plan.

 

Subsidiary: means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

9



--------------------------------------------------------------------------------

MARIMBA, INC. 1999 NON-EMPLOYEE DIRECTORS OPTION PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase Common Stock of Marimba,
Inc. (the “Company”):

 

Name of Optionee:

   

Total Number of Shares Granted:

   

Type of Option:

  Nonstatutory Stock Option

Exercise Price Per Share:

   

Date of Grant:

   

Vesting Commencement Date:

   

Vesting Schedule:

   

Expiration Date:

   

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 1999 Non-Employee Directors Option Plan (the “Plan”)
and the Stock Option Agreement, both of which are attached to and made a part of
this document.

 

OPTIONEE:       MARIMBA, INC.         By:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name

           



--------------------------------------------------------------------------------

MARIMBA, INC. 1999 NON-EMPLOYEE DIRECTORS OPTION PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

   This option is intended to be a nonstatutory option, as provided in the
Notice of Stock Option Grant.

Vesting

  

This option becomes vested and exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, this option becomes vested and
exercisable in full if the Company is subject to a “Change in Control” (as
defined in the Plan) before your Service terminates, unless this option remains
outstanding following the Change in Control, or is assumed by the surviving
corporation (or parent thereof) or substituted with an option with substantially
the same terms by the surviving corporation (or parent thereof). The
determination of whether a substituted option has substantially the same terms
as this option shall be made by the Compensation Committee, and its
determination shall be final, binding and conclusive.

 

In addition, if the Company is subject to a Change in Control before your
Service terminates and if you do not become a member of the board of directors
of the surviving corporation (or parent thereof) upon the closing date of the
Change in Control, then 50% of the Shares under this option that are unvested on
such closing date shall become vested and exercisable immediately prior to the
closing date of the Change in Control.

 

No additional shares become vested and exercisable after your Service has
terminated for any reason.

Term

   This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
service terminates, as described below.)

Termination

   If your Service terminates for any reason (including death or disability),
then this option will expire at the close of business at Company headquarters on
the date 12 months after your termination date. The Company determines when your
Service terminates for this purpose.

Restrictions on Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

2



--------------------------------------------------------------------------------

Notice of Exercise

   When you wish to exercise this option, you must notify the Company by filing
the proper
“Notice of Exercise” form at the address given on the form. Your notice must
specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be
registered (in your name only or in your and your spouse’s names as community
property or as
joint tenants with right of survivorship). The notice will be effective when it
is received by the
Company.      If someone else wants to exercise this option after your death,
that person must prove to the
Company’s satisfaction that he or she is entitled to do so.

Form of Payment

   When you submit your notice of exercise, you must include payment of the
option exercise
price for the shares you are purchasing. Payment may be made in one (or a
combination of two
or more) of the following forms:      ·    Your personal check, a cashier’s
check or a money order.      ·    Certificates for shares of Company stock that
you own, along with any forms needed to effect a transfer of those shares to the
Company. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price. Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you. However, you may not surrender,
or attest to the ownership of, shares of Company stock in payment of the
exercise price if your action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this option for
financial reporting purposes.      ·    Irrevocable directions to a securities
broker approved by the Company to sell all or part of your option shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
option exercise price and any withholding taxes. (The balance of the sale
proceeds, if any, will be delivered to you.) The directions must be given by
signing a special “Notice of Exercise” form provided by the Company.      ·   
Irrevocable directions to a securities broker or lender approved by the Company
to pledge option shares as security for a loan and to deliver to the Company
from the loan proceeds an amount sufficient to pay the option exercise price and
any withholding taxes. The directions must be given by signing a special “Notice
of Exercise” form provided by the Company.

 

3



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding    The Company may require you to show
that you have made arrangements to pay any withholding taxes due as a result of
the option exercise before allowing you to exercise this option. These
arrangements may include withholding shares of Company stock that otherwise
would be issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes. Restrictions on Resale    By signing this Agreement, you
agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your option has not expired.
Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company until you have exercised this option by giving the
required notice to the Company and paying the exercise price. No adjustments are
made for dividends or other rights if the applicable record date occurs before
you exercise this option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of shares covered by this option and the exercise price per share may
be adjusted pursuant to the Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS

AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4